Citation Nr: 1444043	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbosacral spine.

3.  Entitlement to a compensable rating for service connected Lyme disease, to include propriety of a reduction in rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision that reduced the rating for Lyme disease from 100 percent to 0 percent and an October 2008 rating decision that granted service connection with 10 percent ratings for both a cervical spine disability and a lumbosacral spine disability from the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

In July 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans law judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  From the April 10, 2008, effective date of the grant of service connection, the cervical spine strain has been characterized by forward flexion limited to 45 degrees with a combined range of motion of 260 degrees with no ankylosis or incapacitating episodes.

2.  From the April 10, 2008, effective date of the grant of service connection, the Veteran's lumbosacral degenerative joint disease has been characterized by normal forward flexion with localized tenderness not resulting in abnormal giant or abnormal spinal contour with no ankylosis or incapacitating episodes.

3.  Throughout the appeal period, the Veteran's service connected Lyme disease has been shown to be inactive with no objectively manifested residuals.
4.  The reduction from a 100 percent rating to 0 percent for Lyme disease complied with applicable due process statutes and regulations and was supported by the evidence of record at that time.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent have not been met for a cervical spine disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2013).

2.  The criteria for an initial rating in excess of 10 percent have not been met for lumbosacral degenerative disc disease.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

3.  The reduction of rating from 100 percent to 0 percent for Lyme disease, effective April 1, 2008, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.88b, Diagnostic Code 6319 (2013).

4.  The criteria for a compensable rating for residuals of Lyme disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October 2007, June 2008, and August 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in October 2005, October 2007, September 2008, and March 2014.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 
In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Cervical Spine

The Boards finds that the preponderance of the evidence is against the claim for an increased initial rating for a cervical spine strain in excess of 10 percent.  

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013). 

Here, the Veteran is currently in receipt of a 10 percent rating for a cervical spine disability.  Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to cervical spine disabilities provide that a 10 percent rating is warranted when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 20 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or, vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a rating in excess of 10 percent may also be warranted if the evidence shows incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a (2013).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013). 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2013). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Where functional loss is alleged due to pain upon motion or flare ups, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2013).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Factors of joint disability include increased or limited motion, weakness, and fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2013).

An August 2008 statement submitted by the Veteran reported that she had long existing back problems.

A September 2008 statement submitted by L.B., a fellow service member, observed that the Veteran had difficulty concerning her back.

A September 2008 VA examination report shows that the Veteran reported fatigue, weakness, and muscle spasms of the cervical spine.  The VA examiner reported that no intervertebral disc syndrome was shown.  Physical examination showed tenderness on palpitation of the left and right trapezius areas.  The Veteran was found to have a normal posture with no abnormal spinal curvatures.  No neurological disorders were found on examination and none were reported by the Veteran.  Range of motion testing for the cervical spine showed forward flexion to 55 degrees with no pain noted, extension to 60 degrees with no pain, left and right lateral flexion to 45 degrees with no pain, right lateral rotation to 70 degrees with no pain, and left lateral rotation to 80 degrees with no pain.  Repetitive use testing showed no loss of motion.  The VA examiner diagnosed the Veteran with a cervical spine strain.

A March 2014 VA examination report shows that the Veteran was diagnosed with a cervical spine strain and degenerative disc disease of the cervical spine.  The Veteran reported pain one to two times per week in the neck and trapezius areas.  She reported that sleeping and leaning her neck back aggravated the condition.  The examiner reported that the Veteran's activities of daily living were not affected.  The Veteran also reported that flare ups did not limit work or recreation.  Range of motion testing showed forward flexion to 45 degrees with pain, extension to 45 degrees with no pain, right lateral flexion to 35 degrees with pain, left lateral flexion to 35 degrees with no pain, right lateral rotation to 50 degrees with no pain, and left lateral rotation to 50 degrees with pain noted at 50 degrees.  Repetitive use testing showed no additional loss of range of motion.  No localized tenderness on palpitation of the neck was noted.  The VA examiner noted that there were no spasms resulting in pain, an abnormal gait or abnormal curvature.  Guarding was noted not resulting in abnormal gait or abnormal spinal contour.  The examiner noted that there was no ankylosis or neurological issue associated with the neck disability.  No intervertebral disc syndrome was shown.  Imaging showed no arthritis but showed some mild disc height loss.  The examiner reported that during flare ups, the Veteran's cervical spine function would not be significantly limited.

Based on the evidence of record, the Board finds that the Veteran's cervical spine disability does not warrant a rating in excess of 10 percent.  The range of motion testing in the examinations shows that the Veteran was limited by pain in forward flexion of the cervical spine at worst to 45 degrees in March 2014.  On September 2008, her forward flexion was 55 degrees. 

Notably, the Veteran's forward flexion of the cervical spine has exceeded 15 degrees on all occasions and not been shown to be limited to 15 degrees or less by any other factors.  Also, VA examiners have specifically reported that the Veteran's cervical spine shows no ankylosis.  Therefore, the cervical spine disability does not meet any of the criteria for a 20 or 30 percent rating during the entire pendency of the appeal, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance. 

With regard to combined range of motion for the Veteran's cervical spine, at no time has combined range of motion been measured 170 degrees or less.  Specifically, in September 2008 it was measured as 355 degrees, and in March 2014 combined range of motion was 260 degrees.  Moreover, at no time during the pendency of this appeal has the evidence shown any muscle spasms or guarding severe enough to result  in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis been diagnosed.  Therefore, based on limited range of motion, the Veteran does meet the criteria for the next highest rating of 20 percent.  

Finally, the Board notes that there is no mention of, or evidence of medical or lay physician prescribed bed rest for the Veteran associated or due to the cervical spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and therefore Diagnostic Code 5243 is not applicable.

The evidence also does not show any separately ratable neurologic residuals that have been diagnosed or that could be assigned any separate rating.

Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's cervical spine disability is not warranted, and the preponderance of the evidence is against an assignment of a higher rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242 (2013).

Lumbosacral Spine

The Veteran asserts that the symptoms of her lumbosacral degenerative disc disease warrant an initial rating in excess of 10 percent.

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013).  

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2013).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2013). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2013).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2013).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The RO has rated the Veteran's back disability under Diagnostic Code 5242 for degenerative arthritis of the spine.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2013).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence.  Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

A September 2008 VA examination report shows that the Veteran had tenderness on palpation to the left and right thoracic spine muscles.  No intervertebral disc syndrome was noted and the Veteran was shown to have normal posture and no abnormal spine curvatures.  Range of motion for the thoracolumbar spine showed forward flexion to 90 degrees with pain noted at 90 degrees, extension to 35 degrees with no pain, right and left lateral flexion to 35 degrees with no pain, and right and left lateral rotation to 30 degrees with no pain.  The VA examiner reported that there was no additional loss of range of motion on repetitive use testing.  Imaging showed a mild osteophyte spurring of the mid thoracic spine.  The examiner diagnosed degenerative joint disease and degenerative disc disease of the thoracic spine.  

A March 2014 VA examination report shows that the Veteran was diagnosed with degenerative arthritis of the spine.  The Veteran reported a constant stabbing and holding pain in the lower back.  She reported flare ups occurring every four to five days lasting six to eight hours.  She reported aggravating factors such as sitting longer than one hour, standing more than 30 minutes, and lifting more than 20 pounds.  The examiner reported that the Veteran's activities of daily living were unaffected and as the Veteran reported, no limitations at work or recreation except during flare ups.  Range of motion testing showed forward flexion to 90 degrees with pain noted at 70 degrees, extension to 30 degrees with no pain, right lateral flexion to 30 degrees with no pain, left lateral flexion to 30 degrees with no pain, right lateral rotation to 20 degrees with pain noted at 0 degrees, and left lateral rotation to 10 degrees with pain noted at 0 degrees.  No additional loss of range of motion was noted after repetitive use testing.  The examiner noted that the Veteran exhibited less movement than normal and pain on movement but no localized tenderness or spasms resulting in abnormal gait or spinal contour.  Muscle spasms not affecting gait or spinal contour were noted.  The Veteran was also found to have guarding not affecting gait or spinal contour.  The VA examiner reported that the Veteran did not have any separate neurological disabilities associated with her spine disability nor was any ankylosis noted.  No intervertebral disc syndrome was reported.  Imaging results documented the presence of arthritis.  With regard to limitation of spinal functioning during flare ups, the examiner reported that an opinion was not feasible as there was no evidence of limitation of functioning due to pain, weakness, fatigability or incoordination during flair ups when the Veteran was not in a clinical setting.

The Board finds that the preponderance of evidence is against the claim for an increased rating for degenerative joint disease of the lumbar spine, as at no time during the pendency of the appeal has the Veteran's range of motion of the thoracolumbar spine manifested to a degree that would warrant a rating in excess of 10 percent.  The medical evidence of record shows that at no time has the Veteran exhibited a forward flexion of the thoracolumbar spine to 30 to 60 degrees or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  During the pendency of this appeal, the Veteran exhibited forward flexion results of 90 degrees with the lowest combined range of motion of the thoracolumbar spine of 210 degrees as reported on the March 2014 VA examination report.  Therefore, the Board finds that the Veteran's current limitations of his thoracolumbar spine more nearly approximates the 10 percent rating she is currently assigned.  The Board has also considered pain on motion, but that pain and other functional limitation factors are not shown to have further limited the range of flexion to 60 degrees or less, or the overall range of motion to 120 degrees or less.

The Board notes that neurological abnormalities have not been noted, other than complaints of pain.  The Veteran has never reported or been diagnosed with neurological abnormalities regarding bowel or bladder problems.  Therefore, the Board finds that there is no separately ratable neurologic residual of the spine disability.

Finally, the Board notes that there is no mention of, or medical or lay evidence of physician prescribed bed rest for the Veteran associated or due to the spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and therefore Diagnostic Code 5243 is not applicable. 

The Board finds that the VA examination reports from September 2008 and March 2014 to be the most probative evidence of record as each report contained detailed diagnostic testing of the Veteran's thoracolumbar range of motion and thorough rationales concerning the Veteran disability.  Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's lumbosacral spine disability is not warranted, and the preponderance of the evidence is against an assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2013).

Lyme disease

Under the diagnostic criteria relating to Lyme disease, a 100 percent rating is warranted when the disease is active. Thereafter, residuals (such as arthritis) are rated under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6319 (2013).

The Veteran asserted that her service connected Lyme disease is still active and in the alternative that she experiences residuals of the Lyme disease such as joint pain.  She also asserts that a reduction in rating was not proper and that a 100 percent rating should be restored.

A June 2006 rating decision granted service connection for Lyme disease and assigned a 100 percent rating, effective April 21, 2005, based on evidence showing active Lyme disease.

An October 2007 examination showed that Lyme disease was stable.  All joints had full range of motion with no loss of range of motion and repetition and no pain.  Based on those findings, the RO proposed to reduce the rating in an October 2007 rating decision.  That rating decision found that Lyme disease was inactive and there were no significant disabling residuals.


A January 2008 rating decision reduced the rating for Lyme disease from 100 percent to 0 percent, effective April 1, 2008.  The Veteran appealed that reduction.

VA handles cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability in disability ratings consistent with the laws and regulations governing compensation.  38 C.F.R. § 3.344(a) (2013).  A variety of requirements must be met in order for a rating reduction to be proper.  Those include both procedural requirements and substantive requirements.

Proper procedure concerning notification for a reduction in rating begins with the preparation of a rating proposing the reduction or discontinuance and setting forth all material facts and reasons for it.  38 C.F.R. § 3.105(e) (2013).  In addition to notification of the contemplated action, the Veteran must be notified in writing that she may request a predetermination hearing, provided that the request is received within 30 days of the date of the notice, and that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. §§ 3.105(e), (i) (2013).  If after consideration of any additional evidence timely received, to include that from any predetermination hearing, a reduction or discontinuance of benefits still is found warranted, a final rating action setting forth the evidence and reasons will be issued.  38 C.F.R. § 3.106(i)(2) (2013).  The effective date of the reduction or discontinuance of benefits shall be the last day of the month in which a 60-day period from the date of the notice to the Veteran expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(i)(2)(i) (2012).

The aforementioned provisions apply where a reduction in rating is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made.  They do not apply where a reduction in rating is considered warranted and the lower rating would not result in a reduction or discontinuance of compensation payments currently being made.  38 C.F.R. § 3.105(e) (2013).  Those provision apply as the reduction resulted in a discontinuance of payment of compensation benefits.

The Board finds that the RO complied with the procedural reduction requirements by properly proposing the reduction and then making the reduction after expiration of the required time for response.

A rating shall not be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002); Greyzck v. West, 12 Vet. App. 288 (1999).  Both medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).  Though improvement generally must be shown by the evidence of record at the time of the reduction, post-reduction evidence also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  The standard for establishing improvement varies depending on amount of time the Veteran has been in receipt of the rating.  The relevant timeframe is calculated from the effective date of the former rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  The Veteran was in receipt of the 100 percent rating for Lyme disease from April 21, 2005, to April 1, 2008.

For ratings that have been in effect less than five years, such as those that have not become stabilized and are likely to improve, reduction is warranted when reexamination discloses improvement.  38 C.F.R. § 3.344(c) (2013).  For ratings that have been in effect for five years or more or that are total, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. § 3.344(a) (2013).

The standard for establishing improvement also varies if the rating is total.  Total ratings will not be reduced, in the absence of clear error, without examination showing material improvement.  38 C.F.R. § 3.343(a) (2013).  Examinations will be considered in addition to the other evidence of record, with particular emphasis on whether there is improvement under the ordinary conditions of life, such as while working or actively seeking work.  38 C.F.R. § 3.343(a) (2013).

Diagnostic Code 6319 for rating Lyme disease provides a 100 percent rating while the disease is active and then a 0 percent rating when the disease is inactive, with any residuals to be rated under the appropriate system diagnostic code.  38 C.F.R. § 4.88b, Diagnostic Code 6319 (2013).

The Board finds that reduction was proper.  Beginning at the time of the October 2007 VA examination, the evidence of record shows that Lyme disease was not active.  Therefore, the 100 percent rating was no longer appropriate.  Therefore, material improvement was shown, to include in the situations of daily life, and reduction was appropriate.  While the October 2007 VA examiner noted that the course of the disease had been stable, nonetheless inactive Lyme disease does not warrant a 100 percent rating.  Subsequent medical evidence has continued to show that Lyme disease is no longer active.  Thus, the material improvement has continued as the disease became inactive and continues to be inactive.  In addition, the October 2007 VA examination, and subsequent examination, shows that there are no independently ratable residuals of Lyme disease.  That evidence also supports the reduction.

Accordingly, the Board finds that reduction in rating for Lyme disease from 100 percent to 0 percent was procedurally proper and was also warranted as the evidence showed sustained material improvement in that the disease had become, and continues to be, inactive.

A post service treatment record shows that the Veteran was diagnosed with late onset Lyme disease in August 2004 that manifested as unclear multiple joint pain versus fibromyalgia, with moderate to severe symptoms that required rheumatological therapy.  The Veteran was shown to have a history of cardiac problems, skin symptoms, chronic recurrent migratory musculoskeletal pain, and multiple joint arthralgia.  

A January 2007 VA treatment record shows that the Veteran reported that her Lyme disease was asymptomatic.  Also noted was a blood test showing a LYME AB total of 0.65 with a normal range noted to be 0.00 to 1.09ABs.

An October 2007 VA examination report shows that the Veteran was diagnosed with no active Lyme disease.  The VA examiner reported that all the Veteran joints (spine, knees, hips, wrist, elbows, shoulder, and ankles) showed no loss of motion and no pain.  The Veteran reported muscle stiffness, fatigue, and sore joints.

A November 2007 VA treatment record shows two blood testing results for NOTI LYME AB totals.  The Veteran was shown to have a 0.79AB total and 0.77AB total.  Noted on the report are interpretations that show an AB level less than or equal to 0.90 is a negative result, an AB level between 0.91 and 1.09 is an equivocal result, and an AB level equal to or greater than 1.10 is a positive indication.  Therefore, the Veteran was shown to have a negative indication for the Lyme AB levels.  

A November 2007 VA treatment record shows that the Veteran was assessed with arthralgia in multiple sites.  The medical provider reported that could be sequela of Lyme disease.

A December 2007 statement submitted by the Veteran reported that she had joint stiffness and flare ups that caused pain affecting her knees and hips.

A March 2008 private physical therapy report notes that the Veteran's hip problem was fully recovered.  Also noted was that the Veteran had Lyme disease noted in her medical history but was not currently undergoing any treatment and that it was not shown in blood testing results.  

A March 2008 statement submitted by the Veteran reported that Lyme disease caused her to be in constant pain.  She reported joint pain and that she could not push open a door or grip anything without pain.  All major joints were reported as stiff with fatigue.

An August 2012 VA treatment record shows that the Veteran had no evidence of lupus or rheumatoid arthritis but that a lab result indicated that the Veteran had been exposed to Lyme disease.  

A March 2014 VA examination report shows that Lyme disease was inactive.  The Veteran reported residuals of right hip pain.  On examination, the Veteran showed a full range of motion for the right hip without any objective evidence of pain or guarding.  The examiner noted that there was no indication of any hip condition.  The examiner assessed inactive Lyme disease and a normal right hip.  The examiner also noted that there were no lab results confirming a chronic infection or inflammatory process and no indications for rheumatoid arthritis.  While lab results from 2012 confirmed a past exposure to Lyme disease, a recent lab result for the IGG Western Blot test showed a negative result with no current active disease.  

The examiner's rationale for the finding that the Veteran's Lyme disease was inactive consisted of the following was that the lab work completed in 2012 confirmed a positive antibody screen indicating past exposure to Lyme disease.  However, the IGG Western Blot was noted to be negative indicating no current active disease.  Current lab work noted no evidence for a chronic infection or inflammatory process and no indication for rheumatoid arthritis.  The examiner cited to medical literature indicating that Lyme disease is a multisystem disorder associated with skin, myocardial, musculoskeletal, and central and peripheral nervous system manifestations.  Upon direct questioning the Veteran denied any multisystem disorders of the skin, heart, central and peripheral nervous system currently or in the past.  Current clinical exam and review of the claim file medical records notes no clinical evidence for musculoskeletal issues outside of the service connected neck and back complaints.  No clinical evidence for a right hip condition on examination was noted by the VA examiner.  Finally, the VA examiner reported that the etiology of Veteran's complaints of worsening Lyme disease were unclear and that during the pendency of the appeal there were no identifiable residual symptoms or clinical manifestation or residuals of current or remote Lyme disease.

The Board considers the March 2014 medical opinion to be highly persuasive evidence that the Veteran does not have active Lyme disease or any residual disabilities of Lyme disease.  The opinion exhibits a fully informed review of the record, medical literature, and includes a detailed medical opinion supported by a thorough explanation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (probative value of a medical opinion depends on its rationale and consideration of an accurate record).  It is consistent with the record and uncontroverted by any additional medical opinion.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The opinion is also consistent with and referenced laboratory results throughout the appeal period that demonstrate that active Lyme disease was not present.

Regarding all claims, the Board has also considered the statements submitted by the Veteran in support of her claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms she experiences through her senses such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, with regards to her cervical and lumbosacral spine disabilities, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes. The identification or diagnosis of a spinal disability and the determination of the range of motion of the spine requires medical expertise that the Veteran has not shown she possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's cervical and lumbosacral spine has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which her disability is rated.  The Board finds that the objective medical evidence is the most persuasive in this case and outweighs the Veteran's statements in support of her claim for increased initial ratings for cervical and lumbosacral spine disabilities.  

With regard to the Veteran's claims that she experienced muscle pain and joint stiffness due to Lyme disease, the Board finds that she is credible and competent to identify these symptoms.  However, those reports have been subjective in nature.  On objective physical examination, no joint stiffness or muscle pain other than of the service-connected cervical spine or lumbosacral spine has been noted.  Notably, during the March 2014 VA examination concerning her right hip, the examiner reported that clinical examination showed a full range of motion, strength and functioning without any evidence of pain, guarding, uneven gait, or weight bearing difficulties.  The Veteran was able to squat and return to a standing position without complaints of hip pain.  Therefore, the examiner reported no clinical evidence of a chronic right hip condition.  The overwhelming evidence of objective examinations shows no hip condition or residuals of Lyme disease.  Therefore, the Veteran's claim for a compensable rating for Lyme disease must be denied as there is not shown to be active Lyme disease and no residuals have been found on objective clinical examinations.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased rating for Lyme disease and for restoration of the 100 percent rating for Lyme disease.  Therefore, the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that all of the experienced symptoms of the Veteran's cervical spine disability, lumbar spine disability and inactive Lyme disease are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a, 4.88b, 4.124a (2013).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain, reduced range of motion, and fatigue concerning her neck and back. With regard to Lyme disease, no current disability or residuals have been shown to be present.  Examiners have conducted examinations of the Veteran's spine and Lyme disease conditions and reported the Veteran's range of motion, observable pain indications, laboratory results, and sensory diagnostic test results.  38 C.F.R. § 4.71a, 4.88b, 4.124a (2013).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings.  Specifically, her cervical and lumbosacral spine range of motion is not limited enough to warrant a higher rating and no ankylosis or incapacitating episodes were shown.  For the criteria for Lyme disease, VA examiners have concluded through physical examination and a review of the laboratory results that the Veteran has no active infection and no residuals of the disease are present.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted. 



ORDER

Entitlement to an initial rating in excess of 10 percent for a cervical spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbosacral spine is denied.

A reduction in rating for Lyme disease from 100 percent to 0 percent was proper and the claim for restoration is denied.

Entitlement to a compensable rating for service connected Lyme disease is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


